15‐2150‐cv 
     McCulloch Orthopaedic Surgical Services, PLLC v. Aetna Inc., et al. 

 1

 2                                    In the
 3             United States Court of Appeals
 4                        For the Second Circuit
 5                                   ________ 
 6                                         
 7                            AUGUST TERM, 2015 
 8                                         
 9                          ARGUED: APRIL 26, 2016  
10                           DECIDED: MAY 18, 2017 
11                                         
12                               No. 15‐2150‐cv  
13                                         
14     MCCULLOCH ORTHOPAEDIC SURGICAL SERVICES, PLLC, A/K/A DR. 
15                        KENNETH E. MCCULLOCH, 
16                             Plaintiff‐Appellant, 
17                                         
18                                       v. 
19                                         
20     AETNA INC., DBA AETNA HEALTH AND LIFE INSURANCE CO., et al., 
21                            Defendants‐Appellees. 
22                                   ________ 
23                                         
24              Appeal from the United States District Court 
25                 for the Southern District of New York. 
26              No. 15 Civ. 2007 – Katherine B. Forrest, Judge. 
27                                   ________ 
28                                         
29   Before: WALKER, CALABRESI, and HALL, Circuit Judges. 
30                                   ________ 
31    
32         We  consider  in  this  case  whether  the  Employee  Retirement 

33   Income  Security  Act  of  1974  (“ERISA”),  29  U.S.C.  §§ 1001  et  seq., 
     2                                                          No. 15‐2150‐cv

 1   completely  preempts  an  “out‐of‐network”  health  care  provider’s 

 2   promissory‐estoppel  claim  against  a  health  insurer  where  the 

 3   provider (1) did not receive a valid assignment for payment under a 

 4   health insurance plan and (2) received an independent promise from 

 5   the  insurer  that  he  would  be  paid  for  certain  medical  services 

 6   provided  to  the  insured.    We  hold  that  ERISA  does  not  completely 

 7   preempt such a claim. 

 8                                   ________ 
 9                                        
10                       KENNETH  J.  MCCULLOCH,  Law  Office  of  Kenneth 
11                       J.  McCulloch,  New  York,  NY,  for  Plaintiff‐
12                       Appellant. 

13                       EDWARD  WARDELL  (Patricia A.  Lee,  on  the  brief), 
14                       Connell Foley LLP, New York, NY, for Defendants‐
15                       Appellees.  

16                                   ________ 
17    
18   JOHN M. WALKER, JR., Circuit Judge: 

19         We  consider  in  this  case  whether  the  Employee  Retirement 

20   Income  Security  Act  of  1974  (“ERISA”),  29  U.S.C.  §§ 1001  et  seq., 

21   completely  preempts  an  “out‐of‐network”  health  care  provider’s 

22   promissory‐estoppel  claim  against  a  health  insurer  where  the 

23   provider  (1)  did  not  receive  a  valid  assignment  for  payment  under 
     3                                                          No. 15‐2150‐cv

 1   the health care plan and (2) received an independent promise from 

 2   the  insurer  that  he  would  be  paid  for  certain  medical  services 

 3   provided  to  the  insured.    We  hold  that  ERISA  does  not  completely 

 4   preempt such a claim.   

 5                               BACKGROUND 

 6            Plaintiff‐appellant  McCulloch  Orthopaedic  Surgical  Services, 

 7   PLLC,  a/k/a  Dr.  Kenneth  E.  McCulloch  (“McCulloch”)  filed  this 

 8   action  against  defendant‐appellee  Aetna  Inc.  and  several  of  its 

 9   wholly‐owned  subsidiaries1  in  New  York  State  Supreme  Court.  

10   McCulloch,  an  orthopedic  surgeon,  seeks  reimbursement  from 

11   Aetna  for  performing  two  knee  surgeries  on  a  patient  who  is  a 

12   member of an Aetna‐administered health care plan that is governed 

13   by  ERISA.    McCulloch  is  an  “out‐of‐network”  provider  under  this 

14   plan—he does  not  have a  contract with  Aetna and  is  not  identified 




           In addition to Aetna Inc., the following subsidiaries were named 
          1

     as  defendants  in  this  action:  Aetna  Health  Inc.,  Aetna  Health  and 
     Life Insurance Company, Aetna Life Insurance Company, and Aetna 
     Health  Insurance  Company  of  New  York.    We  refer  to  all  of  the 
     defendants collectively as “Aetna.”   
     4                                                           No. 15‐2150‐cv

 1   by Aetna as a participating physician who has agreed to abide by a 

 2   set fee schedule.  

 3            Before  performing  the  patient’s  surgeries,  McCulloch’s  office 

 4   staff called a number listed on the patient’s Aetna insurance card to 

 5   obtain  information  about  the  patient’s  coverage.    An  Aetna 

 6   representative  informed  McCulloch’s  staff  that  the  patient  was 

 7   covered by a health care plan administered by Aetna, that the plan 

 8   provided  for  payment  to  out‐of‐network  physicians,  and  that  the 

 9   plan  covered  the  surgical  procedures  that  McCulloch  would  be 

10   providing  for  the  patient.    The  Aetna  representative  stated  that 

11   McCulloch  would  be  reimbursed  at  seventy  percent  of  the  usual, 

12   customary, and reasonable (“UCR”) rate for the knee surgeries and 

13   that this rate would be based on an industry‐standard schedule.2   

14            Relying  on  Aetna’s  promise  of  reimbursement,  McCulloch 

15   performed the two surgeries and billed Aetna at the UCR rate for a 

16   total of $66,048.  McCulloch then submitted a health insurance claim 


           McCulloch  alleges  that  he  charges  UCR  rates  in  accordance  with 
          2

     those    established      by      Ingenix,    now      known        as    the 
     OptumInsight/FAIRPLAN  program.    Aetna  does  not  dispute  that  this  is 
     an industry‐standard schedule. 
     5                                                         No. 15‐2150‐cv

 1   form to Aetna for each surgery (Centers for Medicare and Medicaid 

 2   Services Form 1500).  The claim form has two sections that concern 

 3   the assignment of payment for medical benefits.  First, in Box 13, the 

 4   insured  must  authorize  the  “payment  of  medical  benefits  to  the 

 5   undersigned  physician  . . .  for  services  described  below.”    The 

 6   parties do not dispute that the patient signed both of the completed 

 7   forms submitted by McCulloch.  Second, in Box 27, the form asks if 

 8   the  provider  will  “Accept  Assignment?”.    The  parties  also  do  not 

 9   dispute  that  McCulloch  checked  “yes”  in  response  to  this  question 

10   on the forms.    

11         The  patient’s  health  care  plan,  however,  has  an  anti‐

12   assignment provision, which states that: 

13         Coverage  may  be  assigned  only  with  the  written  consent  of 
14         Aetna. To the extent allowed by law, Aetna will not accept an 
15         assignment  to  an  out‐of‐network  provider,  including  but  not 
16         limited to, an assignment of: 
17                The benefits due under this contract; 
18                The  right  to  receive  payments  due  under  this 
19                   contract; or 
20                Any  claim  you  make  for  damages  resulting  from  a 
21                   breach  or  alleged  breach,  of  the  terms  of  this 
22                   contract. 
     6                                                            No. 15‐2150‐cv

 1   Despite this provision, Aetna reimbursed McCulloch $842.51 for the 

 2   first  surgery  and  $14,425  for  the  second  surgery,  for  a  total  of 

 3   $15,267.51.   

 4          On  February  17,  2015,  McCulloch  sued  Aetna  in  New  York 

 5   State  court  on  a  single  cause  of  action:  promissory  estoppel.  

 6   McCulloch  alleged  that  Aetna  had  made  a  clear  and  unambiguous 

 7   promise  to  reimburse  him  for  seventy  percent  of  the  UCR  rate  for 

 8   both  knee  surgeries  ($46,233.60),  that  he  had  reasonably  and 

 9   foreseeably relied on that promise, and that he had been injured as a 

10   result.    McCulloch  sought  $30,966.09—the  difference  between 

11   seventy  percent  of  the  UCR  rate  ($46,233.60)  and  what  Aetna  had 

12   paid him ($15,267.51)—plus interest from August 4, 2011, costs, and 

13   other appropriate relief.   

14          On  March  17,  2015,  Aetna  timely  removed  this  action  to  the 

15   United  States  District  Court  for  the  Southern  District  of  New  York.  

16   Aetna  invoked  federal‐question  jurisdiction,  asserting  that 

17   McCulloch’s  complaint  raised  a  claim  for  benefits  under  an 

18   employee welfare‐benefit plan governed by ERISA.  McCulloch then 
     7                                                              No. 15‐2150‐cv

 1   filed a motion to remand the action to state court.  On May 11, 2015, 

 2   the  district  court  (Katherine  B.  Forrest,  J.)  issued  an  opinion  and 

 3   order  denying  McCulloch’s  motion  to  remand  and  directing 

 4   McCulloch  to  amend  his  complaint  “to  assert  ERISA  cause[s]  of 

 5   action not later than . . . May 25, 2015.”  App’x at 233. 

 6          On May 21, 2015, McCulloch moved for reconsideration of the 

 7   district  court’s  order.    He  requested  that  the  district  court  either 

 8   remand this case to state court or enter a final judgment dismissing 

 9   the action for failure to state a claim under ERISA.  McCulloch did 

10   not  file  an  amended  complaint.    On  June  8,  2015,  the  district  court 

11   denied  McCulloch’s  motion  for  reconsideration  and,  “[i]n  light  of 

12   plaintiff’s  refusal  to  amend,”  dismissed  this  action.    McCulloch 

13   timely appealed. 


14                                  LEGAL STANDARD 

15          We review de novo whether a district court has subject matter 

16   jurisdiction.  Montefiore Med. Ctr. v. Teamsters Local 272, 642 F.3d 321, 

17   327  (2d  Cir.  2011).    An  action  filed  in  state  court  may  be  properly 

18   removed by  a defendant  to  federal  court  in  “any  civil  action  .  .  .  of 
     8                                                                 No. 15‐2150‐cv

 1   which  the  district  courts  of  the  United  States  have  original 

 2   jurisdiction.”    28  U.S.C.  §  1441(a).    “The  district  courts  shall  have 

 3   original  jurisdiction  of  all  civil  actions  arising  under  the 

 4   Constitution, laws, or treaties of the United States.”  28 U.S.C. § 1331.    

 5          The  defendant,  as  the  party  seeking  removal  and  asserting 

 6   federal  jurisdiction,  bears  the  burden  of  demonstrating  that  the 

 7   district  court  has  original  jurisdiction.      See  Montefiore,  642  F.3d  at 

 8   327.    Under  the  “well‐pleaded  complaint  rule,” a  defendant 

 9   generally  may  not  “remove  a  case  to  federal  court  unless  the 

10   plaintiffʹs  complaint  establishes  that  the  case  arises  under  federal 

11   law.”    Aetna  Health  Inc.  v.  Davila,  542  U.S.  200,  207  (2004)  (citation 

12   and  internal  quotation  marks  omitted).    There  is,  however,  an 

13   exception to this rule.  Id.  A defendant may properly remove a state‐

14   law  claim  when  a  federal  statute  “wholly  displaces  the  state‐law 

15   cause  of  action,”  such  that  the  claim,  “even  if  pleaded  in  terms  of 

16   state  law,  is  in  reality  based  on  federal  law.”    Id.  at  207‐08  (citation 

17   omitted). 
     9                                                              No. 15‐2150‐cv

 1          ERISA  provides  for  the  wholesale  displacement  of  certain 

 2   state‐law claims.  Pursuant to ERISA § 502(a)(1)(B), a participant or 

 3   beneficiary  may  bring  an  action  “to  recover  benefits  due  to  him 

 4   under the terms of his plan, to enforce his rights under the terms of 

 5   the plan, or to clarify his rights to future benefits under the terms of 

 6   the  plan.”    ERISA § 502(a)(1)(B),  codified  at  29  U.S.C.  § 1132(a)(1)(B).  

 7   This  civil  enforcement  scheme  “completely  preempts  any  state‐law 

 8   cause  of  action  that  ‘duplicates,  supplements,  or  supplants’  an 

 9   ERISA remedy.”  Montefiore, 642 F.3d at 327 (citation omitted).  

10          In Aetna Health Inc. v. Davila, the Supreme Court established a 

11   two‐pronged  test  to  determine  whether  a  state‐law  claim  is 

12   completely  preempted  by  ERISA  §  502(a)(1)(B)  (the  “Davila”  test).  

13   542  U.S.  at  209‐10;  see  Wurtz  v.  Rawlings  Co.,  761  F.3d  232,  242  (2d 

14   Cir.  2014).    The  Davila  test  is  conjunctive—a  state‐law  claim  is 

15   completely preempted by ERISA only if both prongs of the test are 

16   satisfied.    Montefiore,  642  F.3d  at  328.    Under  the  first  prong,  the 

17   claim  must  be  brought  by  “an  individual  [who],  at  some  point  in 

18   time,  could  have  brought  his  claim  under  ERISA  § 502(a)(1)(B).”  
     10                                                             No. 15‐2150‐cv

 1   Davila,  542  at  210.    In  making  this  determination,  we  consider:  (1) 

 2   whether  the  plaintiff  is  the  type  of  party  that  can  bring  a  claim 

 3   pursuant  to  §  502(a)(1)(B)  and  also  (2)  whether  the  actual  claim  that 

 4   the plaintiff asserts can be construed as a colorable claim for benefits 

 5   pursuant to § 502(a)(1)(B).  Montefiore, 642 F. 3d at 328.   Under the 

 6   second  prong  of  the  Davila  test,  the  claim  must  involve  “no  other 

 7   independent legal duty that is implicated by a defendant’s actions.”  

 8   Davila, 542 U.S. at 210.    


 9                                      DISCUSSION 

10          The  district  court  held  that  McCulloch’s  promissory‐estoppel 

11   claim  was  completely  preempted  by  ERISA  under  the  Davila  test.  

12   The district court found that the first prong of this test was satisfied 

13   because McCulloch was assigned the right to receive payment under 

14   the plan and because McCullochʹs promissory‐estoppel claim could 

15   be  construed  as  a  colorable  claim  for  benefits  pursuant  to  § 

16   502(a)(1)(B).  The district court further found that the second prong 

17   of  the  Davila  test  was  satisfied  because  the  Aetna  representative’s 

18   oral statements did not give rise to an “independent legal duty” and, 
     11                                                           No. 15‐2150‐cv

 1   instead,  that  any  duty  to  reimburse  McCulloch  “ar[ose]  out  of  the 

 2   terms and conditions of [the patient’s] plan.” App’x at 243‐44. 

 3          On appeal, McCulloch argues inter alia that his state‐law claim 

 4   is  not  preempted  by  ERISA  because:  (1)  he  did  not  receive  a  valid 

 5   assignment and thus is not the “type of party” that can bring a claim 

 6   pursuant  to  §  502(a)(1)(B)  and  (2)  Aetna’s  oral  statements  gave  rise 

 7   to  a  duty  that  was  distinct  and  independent  from  its  obligations 

 8   under the patientʹs health care plan.  We agree.   

 9                             I.     Davila, Prong 1, Step 1 

10          We  first  must  determine  whether  McCulloch  is  “the  type  of 

11   party  that  can  bring  a  claim  pursuant  to  § 502(a)(1)(B).”    See 

12   Montefiore,  642  F.3d  at  328.    Aetna  argues  that,  despite  the  health 

13   care plan’s anti‐assignment provision, it has established a “colorable 

14   claim”  that  McCulloch  was  assigned  the  patient’s  right  to  payment 

15   for  medical  benefits  and  that,  thus,  McCulloch  is  the  type  of  party 

16   that  can  bring  a  claim  under  ERISA.    We  find  this  argument 

17   unpersuasive.    McCulloch—an  “out‐of‐network”  health  care 

18   provider  who  plainly  did  not  have  a  valid  assignment  for 
     12                                                          No. 15‐2150‐cv

 1   payment—is not the type of party who can bring a claim pursuant to 

 2   § 502(a)(1)(B). 

 3          Under § 502(a), a civil action may be brought “by a participant 

 4   or  beneficiary”  of  an  ERISA  plan  to  recover  benefits  due  to  him 

 5   under the terms of that plan.  See 29 U.S.C. § 1132(a)(1)(B).   ERISA 

 6   defines a beneficiary as “a person designated by a participant, or by 

 7   the  terms  of  an  employee  benefit  plan,  who  is  or  may  become 

 8   entitled  to  a  benefit  thereunder.”    Id.  §  1002(2)(B)(8). Although  § 

 9   502(a) is narrowly construed to permit only the enumerated parties 

10   to sue directly for relief, we have “‘carv[ed] out a narrow exception 

11   to the ERISA standing requirements’ to grant standing ‘to healthcare 

12   providers to whom a beneficiary has assigned his claim in exchange 

13   for health care.’”  Montefiore, 642 F.3d at 329 (quoting Simon v. Gen. 

14   Elec. Co., 263 F.3d 176, 178 (2d Cir. 2001)).    

15          In  Montefiore  Medical  Center  v.  Teamsters  Local  272,  an  “in‐

16   network”  hospital  brought  state‐law  claims  against  a  union’s 

17   employee benefit plan that was governed by ERISA.  642 F.3d at 324‐

18   25.    The  hospital  sought  reimbursement  for  medical  services  that  it 
     13                                                               No. 15‐2150‐cv

 1   had  provided  to  beneficiaries  of  the  plan.    Id.  at  325‐26.    We  found 

 2   that  the  hospital’s  state‐law  claims  were  completely  preempted  by 

 3   ERISA  because,  among  other  things,  the  hospital  had  received  a 

 4   valid  assignment  of  the  beneficiaries’  right  to  payment  and  it  was, 

 5   therefore,  the  type  of  party  that  could  bring  its  claim  regarding 

 6   benefits  pursuant  to  §  502(a)(1)(B).    Id.  at  328,  333.    In  making  this 

 7   determination,  we  noted  that  the  hospital’s  reimbursement  forms 

 8   contained a “Y” for “yes” in the space certifying that the beneficiary 

 9   patients had assigned their claims to the hospital.  Id. at 329. 

10          Here,  McCulloch  submitted  claim  forms  to  Aetna  indicating 

11   that  the  patient  had  authorized  payment  of  medical  benefits  to 

12   McCulloch  and  that  McCulloch  had  accepted  this  assignment  from 

13   the patient.  As we held in Montefiore, this normally would constitute 

14   an assignment to the provider of the patient’s right to payment.  See 

15   Montefiore, 642 F.3d at 329.  Unlike in Montefiore, however, the health 

16   care  plan  in  this  case  has  an  anti‐assignment  provision.    This 

17   provision states that although “[c]overage may be assigned . . . with 
     14                                                            No. 15‐2150‐cv

 1   the  written  consent  of  Aetna[,]  .  .  .  Aetna  will  not  accept  an 

 2   assignment to an out‐of‐network provider.”  App’x at 280. 

 3          Based  on  the  plain  language  of  this  provision,  McCulloch’s 

 4   acceptance  of  an  assignment  was  ineffective—a  legal  nullity.    See 

 5   Allhusen  v.  Caristo  Constr.  Corp.,  303  N.Y.  446,  452,  103  N.E.2d  891 

 6   (1952)  (holding  that  a  “clear”  and  “definite”  no‐assignment 

 7   provision  “may  be  construed  in  no  other  way  but  that  any 

 8   attempted  assignment  of  either  the  contract  or  any  rights  created 

 9   thereunder shall be ‘void’ as against the obligor”); see also Physicians 

10   Multispeciality Grp. v. Health Care Plan of Horton Homes, Inc., 371 F.3d 

11   1291, 1295 (11th Cir. 2004) (“[W]e are persuaded by the reasoning of 

12   the  majority  of  federal  courts  that  have  concluded  that  an 

13   assignment  is  ineffectual  if  the  [ERISA  benefit]  plan  contains  an 

14   unambiguous anti‐assignment provision.”) (collecting cases).   

15          Aetna  does  not  dispute  that  this  provision  renders  invalid 

16   McCulloch’s attempt to enforce the purported assignment.  Instead, 

17   Aetna  argues—and  the  district  court  found—that  in  determining 

18   whether  preemption  applies,  we  should  ignore  that  the  health  care 
     15                                                              No. 15‐2150‐cv

 1   plan  prohibits  any  assignment  to  McCulloch.    The  district  court 

 2   noted  that  “[w]hether  the  assignment  is  valid  under  the  terms  of  the 

 3   ERISA plan at issue is a question to be decided once an ERISA claim 

 4   is before the Court” and that the attempted assignment between the 

 5   patient  and  McCulloch  was  “all  that  [was]  required  to  render 

 6   [McCulloch] ‘the type of party that can bring a claim pursuant to § 

 7   502(a)(1)(B)’ for purposes of complete preemption.”3  App’x at 241. 

 8             The  first  prong  of  the  Davila  test,  however,  requires  that  we 

 9   must assess whether a party has standing to pursue an ERISA claim.  

10   See Montefiore, 642 F.3d at 328 n. 7.  We have noted that, “[a]bsent a 

11   valid  assignment  of  a  claim,  .  .  .  non‐enumerated  parties  lack 


             The  district  court  also  stated  that,  “Aetna  in  fact  sent  two 
           3

     payments  .  .  .  for  [the]  surgery  directly  to  [McCulloch]  despite  the 
     anti‐assignment  provision”  which  “is  sufficient  for  purposes  of  the 
     complete  preemption  analysis.”    App’x  at  241.    There  are  several 
     district court cases in this circuit that have held that where an ERISA 
     plan either permits assignment with the consent of an insurer or the 
     plan  is  ambiguous  as  to  whether  assignment  is  permitted,  direct 
     payment  is  sufficient  to  demonstrate  a  patient’s  assignment  for 
     preemption purposes. See, e.g., Neuroaxis Neurosurgical Assocs., PC v. 
     Cigna Healthcare of N.Y., Inc., No. 11 CIV. 8517 (BSJ) (AJP), 2012 WL 
     4840807, at *3 (S.D.N.Y. Oct. 4, 2012).  Even assuming arguendo that 
     these  cases  reach  the  correct  holding,  we  find  that  they  are  not 
     analogous  to  the  instant  case,  which  involves  a  benefit  plan  that 
     clearly prohibits assignments to out‐of‐network providers. 
     16                                                            No. 15‐2150‐cv

 1   statutory  standing  to  bring  suit  under  [ERISA]  even  if  they  have  a 

 2   direct  stake  in  the  outcome  of  the  litigation.”    Conn.  v.  Physicians 

 3   Health Srvs. of Conn., Inc., 287 F.3d 110, 121 (2d Cir. 2002) (emphasis 

 4   added); see also Am. Psychiatric Assʹn v. Anthem Health Plans, Inc., 821 

 5   F.3d 352, 361 (2d Cir. 2016) (“[W]e have allowed physicians to bring 

 6   claims  under  §  502(a)  based  on  a  valid  assignment  from  a  patient.” 

 7   (emphasis added)).   

 8          If  we  were  to  ignore  that  the  health  care  plan  prohibits  an 

 9   assignment  to  McCulloch  in  determining  whether  his  claim  is 

10   preempted,  this  would  lead  to  a  result  that  is  both  unjust  and 

11   anomalous:    McCulloch  would  be  barred  from  pursuing  state‐law 

12   claims in state court on preemption grounds and from pursuing an 

13   ERISA claim in federal court for lack of standing.  McCulloch—and 

14   other  third‐party  providers  in  similar  situations—would  be  left 

15   without  a  remedy  to  enforce  promises  of  payment  made  by  an 

16   insurer.   

17          Such a rule would not further the principal purpose of ERISA 

18   to  protect plan  beneficiaries and  participants.   As  the  United  States 
     17                                                             No. 15‐2150‐cv

 1   Department  of  Labor  noted  in  its  amicus  brief,4  this  risk  of  non‐

 2   payment  might  lead  medical  providers  to  decide  not  to  treat,  or  to 

 3   otherwise screen, patients who are participants in certain plans.  See 

 4   Lordmann Enterprises, Inc. v. Equicor, Inc., 32 F.3d 1529, 1533 (11th Cir. 

 5   1994)  (“[H]ealth  care  providers  [must]  be  able  to  rely  on  insurers’ 

 6   representations  as  to  coverage.  If  ERISA  preempts  their  potential 

 7   causes  of  action  for  misrepresentation,  health  care  providers  .  .  . 

 8   must either deny care or raise fees to protect themselves against the 

 9   risk of noncoverage.”); Hospice of Metro Denver, Inc. v. Grp. Health Ins. 

10   of  Okla.,  Inc.,  944  F.2d  752,  756  (10th  Cir.  1991)  (“Denying  a  third‐

11   party  provider  a  state  law  action  based  upon  misrepresentation  by 

12   the  planʹs  insurer  in  no  way  furthers  the  purposes  of  ERISA.”); 

13   Mem’l Hosp. Sys. v. Northbrook Life Ins. Co., 904 F.2d 236, 247‐48 (5th 

14   Cir.  1990)  (“[D]iscouraging  health  care  providers  from  becoming 


             This  amicus  brief  was  filed  in  support  of  McCulloch  in  a 
           4

     companion case with identical issues—McCulloch Orthopedic Surgical 
     Services, PLLC v. United Healthcare Insurance Co. of New York, No. 15‐
     2144‐cv.    Although  the  parties  ultimately  withdrew  this  case,  we 
     may  take  judicial  notice  of  the  brief.    See  In  re  Enter.  Mortg. 
     Acceptance  Co.,  LLC,  Securities  Litig.,  391  F.3d  401,  410  n.8  (2d  Cir. 
     2004) (taking judicial notice of Securities and Exchange Commission 
     amicus brief in another appeal addressing similar issues). 
     18                                                            No. 15‐2150‐cv

 1   assignees  would  undermine  Congress’  goal  of  enhancing 

 2   employees’  health  and  welfare  benefit  coverage.  . . .  This  does  not 

 3   serve,  but  rather  directly  defeats,  the  purpose  of  Congress  in 

 4   enacting  ERISA.”  (citation  and  internal  quotation  marks  omitted)).  

 5   Indeed,  as  the  Fifth  Circuit  has  concluded,  “[i]f  providers  have  no 

 6   recourse  under  either  ERISA  or  state  law[,]  .  .  .  providers  will  be 

 7   understandably  reluctant  to  accept  the  risk  of  non‐payment,  and 

 8   may  require  up‐front  payment  by  beneficiaries—or  impose  other 

 9   inconveniences—before  treatment  will  be  offered.”    Mem’l  Hosp. 

10   Sys., 904 F.2d at 247.  

11          In  sum,  while  the  patient  attempted  to  assign  McCulloch  the 

12   right  to  payment  for  the  surgeries  that  McCulloch  performed,  this 

13   assignment  was  prohibited  under  the  terms  of  the  patient’s  health 

14   care  plan.    Aetna—which  has  not  argued  on  appeal  that  the  anti‐

15   assignment  provision  does  not  apply—has  failed  to  establish  that 

16   McCulloch is the “type of party” who may bring claims pursuant to 

17   § 502(a)(1)(B).   

18                              II.    Davila, Prong 1, Step 2 
     19                                                          No. 15‐2150‐cv

 1          Although  Aetna’s  failure  to  meet  any  part  of  the  Davila  test 

 2   requires  that  we  reverse  the  district  court’s  ruling,  we  briefly 

 3   address why Aetna has failed to satisfy the remaining requirements 

 4   as well.  Under the Davila test, we next must determine “whether the 

 5   actual claim that [McCulloch] asserts can be construed as a colorable 

 6   claim for benefits pursuant to § 502(a)(1)(B).”  Montefiore, 642 F.3d at 

 7   328.    A  colorable  ERISA  claim  exists  when  the  claim  “implicates 

 8   coverage and benefit determinations as set forth by the terms of the 

 9   ERISA  benefit  plan.”    Id.  at  325.    On  appeal,  Aetna  argues  that 

10   McCulloch’s  claim  “goes  to  the  heart  of  administration  of  the  Plan 

11   and  necessarily  implicates  the  patient’s  assigned  right  to  payment 

12   under  the  Plan.”    Appellees’  Br.  at  26.    We  disagree  and  conclude 

13   that the actual claim asserted here cannot be construed as a colorable 

14   ERISA claim for benefits. 

15          In  Montefiore,  we  determined  that  the  “in‐network”  hospital 

16   provider’s  suit  against  the  ERISA  plan,  seeking  reimbursement  for 

17   medical  services  that  the  hospital  had  provided  to  beneficiaries  of 

18   the  plan,  were  “colorable  claims  for  benefits  pursuant  to  § 
     20                                                          No. 15‐2150‐cv

 1   502(a)(1)(B).”    Id.    The  hospital  had  entered  into  agreements  with 

 2   preferred provider organizations that it would offer medical services 

 3   to the plan’s beneficiaries at certain rates.  Id. at 326.  The preferred 

 4   provider organizations, in turn, had contracted with the ERISA plan 

 5   to  set  reimbursement  rates  and  terms.    Id.    We  concluded  that  the 

 6   hospital’s  state‐law  claims  of  breach  of  contract  and  quasi‐contract 

 7   concerned  the  hospital’s  right  to  be  reimbursed  as  a  valid  assignee 

 8   under the ERISA plan and that deciding whether the hospital should 

 9   be  reimbursed  would  implicate  the  plan’s  coverage  and  benefits 

10   determinations.  Id. at 331.   

11          The  instant  case  differs  from  Montefiore  for  several  reasons. 

12   First,  because  McCulloch  is  not  a  valid  assignee  and  has  no  plan‐

13   related  relationship  with  Aetna,  the  benefits  under  the  health  care 

14   plan  belong  to  the patient,  not  to  McCulloch.    The  health care  plan 

15   simply  provides  the  context  for  McCulloch’s  claim—if  no  plan  had 

16   existed,  McCulloch’s  office  would  not  have  called  Aetna  to  inquire 

17   about the patient’s coverage and Aetna likely would not have made 

18   such representations.   
     21                                                               No. 15‐2150‐cv

 1             Second, unlike the contract and quasi‐contract claims at issue 

 2   in  Montefiore,  McCulloch’s  promissory‐estoppel  claim  does  not 

 3   depend  on  the  specific  terms  of  the  relevant  health  care  plan  or  on 

 4   Aetna’s  determination  of  coverage  or  benefits  pursuant  to  those 

 5   terms.    The  Aetna  representative’s  statements  to  McCulloch  may 

 6   have been a mere summary of the patient’s health care plan and the 

 7   coverage  and  benefits  that  would  apply  to  an  “out‐of‐network” 

 8   provider.5  But McCulloch’s claim rests on whether Aetna promised 

 9   to  reimburse  him  for  seventy  percent  of  the  UCR  rate,  whether  he 

10   reasonably  and  foreseeably  relied  on  that  promise,  and  whether  he 

11   suffered a resulting injury.6  The claim does not implicate the actual 

12   coverage terms of the health care plan or require a determination as 

13   to  whether  those  terms  were  properly  applied  by  Aetna.    See 

14   Stevenson  v.  Bank  of  N.Y.  Co.,  609  F.3d  56,  61  (2d  Cir.  2010)  (finding 

15   promissory‐estoppel  claim  not  preempted  by  ERISA  where,  inter 



          The health care plan, for example, covers seventy percent of an 
           5

     out‐of‐network provider’s surgical procedures after a calendar year 
     deductible.   
        6  We  note  that  Aetna  made  two  payments  to  McCulloch  and  it 

     does not contest that it had a legal duty to make these payments.  
     22                                                              No. 15‐2150‐cv

 1   alia,  the  claim’s  “resolution  does  not  require  a  court  to  review  the 

 2   propriety  of  an  administrator’s  or  employer’s  determination  of 

 3   benefits under such a plan”); see also Wurtz, 761 F.3d at 242 (finding 

 4   state‐law  claim  not  preempted  because  “the  terms  of  plaintiffs’ 

 5   ERISA  plans  are  irrelevant  to  their  claims”);  Franciscan  Skemp 

 6   Healthcare,  Inc.  v.  Cent.  States  Joint  Bd.  Health  &  Welfare  Trust  Fund, 

 7   538  F.3d  594,  598  (7th  Cir.  2008)  (finding  action  arising  from 

 8   insurer’s  “alleged  misrepresentations  made  . . .  in  response  to 

 9   [provider’s] inquiry” was not an action “to recover benefits due to [a 

10   patient]  under  the  terms  of  his  plan,  to  enforce  [a  patient’s]  rights 

11   under the terms of the plan, or to clarify [a patient’s] rights to future 

12   benefits  under  the  terms  of  the  plan”);  DaPonte  v.  Manfredi  Motors, 

13   Inc.,  157  F.  App’x  328,  331  (2d  Cir.  2005)  (summary  order)  (finding 

14   fraudulent‐misrepresentation  claim  not  completely  preempted 

15   where “neither the existence of an ERISA plan nor the interpretation 

16   of any such plan’s terms is material” to the claim). 

17          Thus,  because  McCulloch’s  promissory‐estoppel  claim  does 

18   not  implicate  the  terms  of  the  plan—and  instead  is  based  on  the 
     23                                                         No. 15‐2150‐cv

 1   Aetna  representative’s  oral  statements  (regardless  of  whether  those 

 2   statements  accurately  represent  the  plan’s  terms)—McCulloch  has 

 3   not alleged a colorable claim for benefits pursuant to § 502(a)(1)(B). 

 4                                III.   Davila, Prong 2 

 5         Finally,  we  proceed  to  the  second  prong  of  the  Davila  test.  

 6   “Under Davila, a claim is completely preempted only if ‘there is no 

 7   other independent legal duty that is implicated by [the] defendant’s 

 8   actions.’    The  key  words  here  are  ‘other’  and  ‘independent.’”  

 9   Montefiore, 642 F.3d at 332 (quoting Davila, 542 U.S. at 210); see also id. 

10   at 328 (noting claim fails to satisfy second prong of Davila test where 

11   it “could have been brought under ERISA, but also rests on ‘[an]other 

12   independent  legal  duty  that  is  implicated  by  [the]  defendantʹs 

13   actions’” (citation omitted)).  Aetna argues that its “only duty arises 

14   out  of  the  terms  and  conditions  of”  the  ERISA  plan  and  that  our 

15   decision  in  Montefiore  “squarely  foreclose[s]”  that  an  independent 

16   duty  may  arise  from  a  provider’s  conversation  with  an  insurer  to 

17   confirm a plan’s coverage.  Appellees’ Br. at 31.   
     24                                                             No. 15‐2150‐cv

 1          We  conclude  that  any  legal  duty  Aetna  has  to  reimburse 

 2   McCulloch  is  independent  and  distinct  from  its  obligations  under 

 3   the  patient’s  plan.    McCulloch’s  promissory‐estoppel  claim  against 

 4   Aetna arises not from an alleged violation of some right contained in 

 5   the plan, but rather from a freestanding state‐law duty grounded in 

 6   conceptions  of  equity  and  fairness.    See  generally  57  N.Y.  JUR.  2D 

 7   Estoppel,  Ratification,  and  Waiver  § 51.    Aetna  is  correct  that,  in 

 8   Montefiore,  we  found  that  an  insurer’s  statements  in  response  to  a 

 9   provider’s  phone  inquiry  about  plan  coverage  did  not  create  a 

10   “sufficiently  independent  duty.”    Montefiore,  642  F.3d  at  332.    In 

11   making  this  determination,  however,  we  noted  that  the  “pre‐

12   approval process [of calling the insurer] was expressly required by the 

13   terms  of  the  Plan  itself  and  is  therefore  inextricably intertwined  with 

14   the interpretation of Plan coverage and benefits.”  Id.  We did not, as 

15   Aetna argues and the district court found, establish a per se rule that 

16   pre‐approval  calls  with  an  insurer  could  not  give  rise  to  an 

17   independent legal duty. 
     25                                                                No. 15‐2150‐cv

 1               Here, unlike in Montefiore, McCulloch’s phone call with Aetna 

 2   was not in furtherance of an ERISA plan.  McCulloch was not a valid 

 3   assignee of the plan, he had no preexisting relationship with Aetna, 

 4   and he was not required by the plan to pre‐approve coverage for the 

 5   surgeries  that  he  performed.7    Instead,  McCulloch  called  Aetna  for 

 6   his  own  benefit  to  decide  whether  he  would  accept  or  reject  a 

 7   potential  patient  who  sought  his  out‐of‐network  services.  

 8   McCulloch’s conversation with Aetna, therefore, is not governed by 

 9   the plan’s terms or “inextricably intertwined” with an interpretation 

10   of the plan’s coverage and benefits.  Id. at 332. 

11               Franciscan  Skemp  Healthcare,  Inc.  v.  Central  States  Joint  Board 

12   Health  &  Welfare  Trust  Fund  is  illustrative.    See  538  F.3d  at  594.    In 

13   that case, the health care provider called the plan administrator “to 

14   verify  [its]  coverage  of  [a  particular  patient]  and  the  relevant 

15   services”  before  providing  medical  services.    Id.  at  596.    A  plan 



           7     Although  the  plan  states  that  the  insured  is  “responsible  for 
     obtaining  the  necessary  precertification  from  Aetna  prior  to 
     receiving  services  from  an  out‐of‐network  provider,”  it  does  not 
     require  an  out‐of‐network  provider  to  make  a  pre‐approval  call.  
     App’x at 89. 
     26                                                              No. 15‐2150‐cv

 1   representative  “made  oral  representations  that  they  were  covered,” 

 2   and the provider treated the patient.  Id.  The Seventh Circuit found 

 3   that  the  provider’s  state‐law  claims  of  negligent  misrepresentation 

 4   and     estoppel,     based     on     “alleged     shortcomings        in    the 

 5   communications”  between  the  provider  and  insurer,  did  not 

 6   duplicate, supplement, or supplant the ERISA exclusive remedy.  Id. 

 7   at  598‐601.    The  court  made  such  a  determination  in  part  because 

 8   these claims were not brought by the plaintiff “as a beneficiary, nor 

 9   [as a party] standing in the shoes of a beneficiary” and the plaintiff 

10   was  not  “arguing  about  plan  terms”  or  “seeking  to  recover  plan 

11   benefits.”    Id.  at  601;  see  also  Marin  Gen.  Hosp.  v.  Modesto  &  Empire 

12   Traction  Co.,  581  F.3d  941,  950  (9th  Cir.  2009)  (finding  provider’s 

13   state‐law  claims  based  on  oral  contract  not  completely  preempted 

14   where claims “are in no way based on an obligation under an ERISA 

15   plan, and . . . would exist whether or not an ERISA plan existed”); cf. 

16   Lone Star OB/GYN Assocs. v. Aetna Health Inc., 579 F.3d 525, 532 (5th 

17   Cir.  2009)  (finding  independent  obligation  existed  under  a  contract 

18   between  provider  and  insurer  and  noting  provider’s  state‐law 
     27                                                              No. 15‐2150‐cv

 1   claim’s  “mere  reference  to  or  consultation  of  an  ERISA  plan”  does 

 2   not mean such claims “duplicate, supplement, or supplant ERISA”); 

 3   cf. Geller v. County Line Auto Sales, Inc., 86 F.3d 18, 23 (2d Cir. 1996)  

 4   (finding, in context of § 514, state‐law fraud claim not preempted by 

 5   ERISA where “the essence of the plaintiffs’ . . . claim does not rely on 

 6   the . . . plan’s operation or management”). 

 7          For similar reasons, McCulloch’s promissory‐estoppel claim is 

 8   not  completely  preempted  by  ERISA.    McCulloch  does  not  seek  to 

 9   enforce the patient’s right to reimbursement.  He is suing in his own 

10   right pursuant to an independent obligation.  In other words, this is 

11   simply  a  suit  between  a  third‐party  provider  and  an  insurer  based 

12   on the insurer’s independent promise.  See Stevenson, 609 F.3d at 60 

13   (finding promissory‐estoppel claim not preempted by ERISA where 

14   defendant’s  promise  to  insured  gave  rise  to  legal  liability,  not 

15   defendant’s obligations under ERISA plan).8   



              Aetna  relies  on  Devlin  v.  Transportation  Communication 
            8

     International  Union,  173  F.3d  94,  102  (2d  Cir.  1999)  in  support  of  its 
     contention  that  “state  law  promissory  estoppel  claims  are  not 
     immune  from  ERISA  preemption.”    Appellees’  Br.  at  32‐33.    This 
     case  is  inapposite.    There,  we  affirmed  the  district  court’s 
     28                                                            No. 15‐2150‐cv

 1          In sum, we conclude that because any legal duty Aetna has to 

 2   reimburse  McCulloch  is  independent  and  distinct  from  its 

 3   obligations  under  the  patient’s  plan,  Aetna  has  failed  to  satisfy  the 

 4   second prong of the Davila test. 


 5                                 CONCLUSION 

 6          Because  we  find  that  ERISA  does  not  preempt  McCulloch’s 

 7   state‐law  promissory‐estoppel  claim,  we  VACATE  the  district 

 8   court’s  orders  denying  McCulloch’s  motion  to  remand  and 

 9   dismissing McCulloch’s complaint.  We REMAND this action to the 

10   district court with instructions to remand the case to New York state 

11   court. 




     determination  that  a  promissory‐estoppel  claim  could  not  be 
     pursued by the beneficiaries and participants of a heath care plan—
     not a third‐party health care provider—under ERISA § 514.  Id. at 97, 
     101.    We  did  not  address  whether  such  an  action  would  be 
     completely  preempted  under  ERISA  §  502,  and  we  affirmed  the 
     district  court’s  determination  in  part  because  we  found  that 
     plaintiffs  had  not  presented  “extraordinary  circumstances”  to 
     pursue  both  an  ERISA  claim  and  a  claim  for  promissory  estoppel.  
     Id. at 102.